Exhibit 10.9


MODIFICATION OF REVOLVING LINE OF CREDIT LOAN AGREEMENT


This Modification is made as of May 20, 2010, by and between Michael Reger
("Lender") and GelTech Solutions, Inc., a Delaware corporation ("Borrower").


R E C I T A L S:


A. Borrower and Lender are parties to a Revolving Line of Credit Loan Agreement
dated May 29, 2009 (the "Loan Agreement"), which set forth the terms and
conditions upon which Lender would make a revolving loan available to Borrower.
 
B. Borrower has requested that Lender renew the revolving loan and Lender is
willing to do so on the terms set forth herein.
 
NOW, THEREFORE, for valuable consideration the parties agree as follows:


1. The recitals set forth in paragraphs A through B above are true and correct.
 
2. Section 1.5 of the Loan Agreement is deleted and the following is substituted
in lieu thereof.
 
"1.5  The term "Note" shall mean the Renewal Revolving Promissory Note date May
20, 2010, in the principal amount not to exceed Two Million Five Hundred
Thousand Dollars ($2,500,000.00) executed by Borrower and delivered to Lender."
 
3. Borrower restates and reaffirms the representations and warranties set forth
in Section 3 of the Loan Agreement and confirms that they are true and correct
as of the date of this Modification.
 
4. The Loan Agreement shall remain in full force and effect and shall be
unmodified except as specifically set forth herein.
 
 
 

 GelTech Solutions, Inc.                 By: 
/s/ Michael Cordani
 
/s/ Michael Reger
  Name:
Michael Cordani   
 
Michael Reger
  Title:
Chief Executive Officer
 
 
 